DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on January 10, 2022.  In virtue of this amendment:
Claims 1-7 are cancelled; and thus,
Claims 8-15 are now pending in the instant application.
Allowable Subject Matter
Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A vehicle lighting control apparatus comprising … “convert a location indicated by a pixel in the video data, the pixel representing the detected target object, into an angular direction of a ranging sensor that measures a distance with a laser, and detect the location indicated by the pixel using ranging data obtained by measuring the distance with the laser emitted in the angular direction; and illuminate the detected location of the target object with a marking light that is to illuminate an area at a greater distance when compared with the low beam”, in combination with the remaining claimed limitations as claimed in independent claim 8 (claims 9-13 are allowed as being dependent on claim 8).
A vehicle lighting control method comprising … “converting a location indicated by a pixel in the video data, the pixel representing the detected target object, into an angular direction of a ranging sensor that measures a distance with a laser, and detecting the location indicated by the pixel using ranging data obtained by measuring the distance with the laser emitted in the angular direction; and illuminating the detected location of the target object with a marking light that is to illuminate an area at a greater distance when compared with the low beam”, in combination with the remaining claimed limitations as claimed in independent claim 14.
A non-transitory computer readable medium storing a vehicle lighting control program for causing a computer to execute … “a second detection process to convert a location indicated by a pixel in the video data, the pixel representing the target object detected by the first detection process, into an angular direction of a ranging sensor that measures a distance with a laser, and detect the location indicated by the pixel using ranging data obtained by measuring the distance with the laser emitted in the angular direction; and a light control process to illuminate the location of the target object detected by the second detection process with a marking light that is to illuminate an area at a greater distance when compared with the low beam”, in combination with the remaining claimed limitations as claimed in independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Takahashi – US 8,527,141
Prior art Imagawa et al. – US 7,180,050
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        January 14, 2022